Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of this
19th day of August 2016, by and between BeiGene USA, Inc., (the “Company”), a
subsidiary of BeiGene, Ltd., and Dr. Jane Huang (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.                                                Definitions.

 

(a)                                 “Accrued Obligations” shall mean (i) all
accrued but unpaid Base Salary through the date of termination of Employee’s
employment, (ii) any unpaid or unreimbursed expenses incurred in accordance with
Section 6 hereof, (iii) any unpaid Annual Bonus in respect of any completed
fiscal year that has ended prior to the date of Employee’s termination, which
amount shall be determined by the Company in accordance with Section 4(b) and
paid at such time annual bonuses are paid to other senior executives of the
Company, but in no event later than the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred, and (iv) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein.

 

(b)                                 “Agreement” shall have the meaning set forth
in the preamble hereto.

 

(c)                                  “Annual Bonus” shall have the meaning set
forth in Section 4(b) hereof.

 

(d)                                 “Base Salary” shall mean the salary provided
for in Section 4(a) hereof or any increased salary granted to Employee pursuant
to Section 4(a) hereof.

 

(e)                                  “Board” shall mean the Board of Directors
of BeiGene, Ltd. or its designee.

 

(f)                                   “Cause” shall mean (i) any willful or
intentional act of Employee that has the effect of injuring the business of the
Company or any member of the Company Group in any material respect,
(ii) Employee’s conviction of, or plea of guilty or no contest to, (x) a felony
or (y) any other criminal charge that has, or could be reasonably expected to
have, an adverse impact on the performance of Employee’s duties to the Company
or any other member of the Company Group or otherwise result in material injury
to the reputation or business of the Company or any other member of the Company
Group, (iii) the commission by Employee of an act of fraud or embezzlement
against the Company or any member of the Company Group, (iv) Employee’s failure
(except where due to a Disability), neglect, or refusal to perform in any

 

--------------------------------------------------------------------------------


 

material respect Employee’s material duties and responsibilities or to follow
any reasonable, written directive of the Chief Executive Officer or the Board,
(v) any material violation by Employee of a material policy of the Company or
BeiGene, Ltd., including but not limited to those relating to sexual harassment
or business conduct, and those otherwise set forth in the manuals or statements
of policy of the Company or BeiGene, Ltd., or (vi) Employee’s breach of a
material provision of this Agreement or the Non-Disclosure Agreement.

 

(g)                                  “Change in Control” means (1) a sale of all
or substantially all of the assets of BeiGene, Ltd., or (2) any merger,
consolidation or other business combination transaction of BeiGene, Ltd. with or
into another corporation, entity or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
BeiGene, Ltd. outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of BeiGene, Ltd.
(or the surviving entity) outstanding immediately after such transaction, or
(3) the direct or indirect acquisition (including by way of a tender or exchange
offer) by any person, or persons acting as a group, of beneficial ownership or a
right to acquire beneficial ownership of shares representing a majority of the
voting power of the then outstanding shares of capital stock of BeiGene, Ltd.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
(A) on account of the acquisition of shares of voting capital stock by any
institutional investor or any affiliate thereof or any other person, or persons
acting as a group, that acquires the shares of voting capital stock of
BeiGene, Ltd. in a transaction or series of related transactions that are
primarily a private financing transaction for BeiGene, Ltd. or (B) solely
because the level of ownership held by any institutional investor or any
affiliate thereof or any other person, or persons acting as a group (the
“Subject Person”), exceeds the designated percentage threshold of the
outstanding shares of voting capital stock as a result of a repurchase or other
acquisition of shares of voting capital stock by BeiGene, Ltd. reducing the
number of shares outstanding, provided that if a Change of Control would occur
(but for the operating of this sentence) as a result of the acquisition of
shares of voting capital stock by the BeiGene, Ltd., and after such share
acquisition, the Subject Person becomes the owner of any additional shares of
voting capital stock that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding shares of voting
capital stock owned by such Subject Person over the designated percentage
threshold, then a Change of Control shall be deemed to occur.

 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the rules and regulations promulgated thereunder.

 

(i)                                     “Company” shall have the meaning set
forth in the preamble hereto.

 

(j)                                    “Company Group” shall mean (1) the
Company, (2) its parent, BeiGene, Ltd., and (3) any direct or indirect
subsidiaries, divisions or affiliates of the Company or the Company’s parent.

 

(k)                                 “Compensation Committee” shall mean the
committee, if any, of the Board designated to make compensation decisions
relating to senior executive officers of the

 

2

--------------------------------------------------------------------------------


 

Company Group. Prior to any time that such a committee has been designated, the
Board shall be deemed the Compensation Committee for purposes of this Agreement.

 

(l)                                     “Confidentiality Agreement” shall mean
the Confidentiality, Non-Interference and Invention Assignment Agreement
attached hereto as Exhibit A.

 

(m)                             “Disability” shall mean any physical or mental
disability or infirmity of Employee that prevents the performance of Employee’s
duties for a period of (i) 180 consecutive days or (ii) 180 non-consecutive days
during any 12-month period. Any question as to the existence, extent, or
potentiality of Employee’s Disability upon which Employee and the Company cannot
agree shall be determined by a qualified, independent physician selected by the
Company and approved by Employee (which approval shall not be unreasonably
withheld). The determination of any such physician shall be final and conclusive
for all purposes of this Agreement.

 

(n)                                 “Effective Date” shall mean September 2,
2016.

 

(o)                                 “Employee” shall have the meaning set forth
in the preamble hereto.

 

(p)                                 “Good Reason” shall mean, without Employee’s
consent, (i) a substantial diminution in Employee’s material duties or
responsibilities as set forth in Section 3 hereof, (ii) a material reduction in
Base Salary set forth in Section 4(a) hereof or Annual Bonus opportunity set
forth in Section 4(b) hereof (other than pursuant to an across-the-board
reduction applicable to all similarly situated executives), or (iii) a material
breach of a provision of this Agreement by the Company (other than a provision
that is covered by clause (i) or (ii) above). Employee acknowledges and agrees
that Employee’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(e)Section 7(e) hereof. Notwithstanding the foregoing, during the Term,
in the event that the Company reasonably believes that Employee may have engaged
in conduct that could constitute Cause hereunder, the Company may, in its sole
and absolute discretion, suspend Employee from performing Employee’s duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

 

(q)                                 “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust (charitable or non-charitable), unincorporated
organization, or other form of business entity.

 

(r)                                    “Release of Claims” shall mean a
separation and release agreement in a form and scope acceptable to the Company,
which shall contain, among other things, a comprehensive release of any and all
claims against the Company and nondisparagement provision in favor of the
Company.

 

(s)                                   “Severance Benefits” shall have the
meaning set forth in Section 7(d) hereof.

 

3

--------------------------------------------------------------------------------


 

(t)                                         “Severance Term” shall mean the
12-month period following Employee’s termination by the Company without Cause
(other than by reason of death or Disability).

 

(u)                                      “Term” shall mean the period specified
in Section 2 hereof.

 

Section 2.                                                Acceptance and Term.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein. The Term of this Agreement shall
commence on the Effective Date and continue thereafter until terminated in
accordance with, and subject to the provisions of, Section 7 hereof.

 

Section 3.                                                Position, Duties, and
Responsibilities; Place of Employment.

 

(a)                                      Position, Duties, and Responsibilities.
During the Term, Employee shall be employed by the Company and serve as the
Chief Medical Officer for Hematology and Late Development (together with such
other position or positions consistent with Employee’s title as the Board, in
its sole discretion, shall specify from time to time). Employee’s initial duties
and responsibilities are set forth in Exhibit B attached hereto. To the extent
requested by the Board or the Company, Employee agrees to serve as an officer
and/or director of (i) BeiGene, Ltd., (ii) the Company, and (iii), with
Employee’s prior consent, which consent shall not be unreasonably withheld, any
other member of the Company Group, in each case without additional compensation.

 

(b)                                      Performance. Employee shall devote her
full business time, attention, skill, and best efforts to the performance of her
duties under this Agreement and shall not engage in any other business or
occupation during the Term, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Employee’s duties for the Company, or (z) interferes with Employee’s exercise of
judgment in the Company’s best interests. Notwithstanding the foregoing, nothing
herein shall preclude Employee from (i) performing services for such other
company as the Company may designate or permit, including those set forth at the
end of this subsection (b), (ii) serving, with the prior written consent of the
Board, not to be unreasonably withheld, as a member of the boards of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, and (iii) engaging in
charitable activities and community affairs; provided, however, that the
activities set out in clauses (i), (ii) and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of Employee’s duties and responsibilities hereunder. As referenced
in the preceding sentence, the Company acknowledges that Employee provides, and
may continue to provide subject to her obligations hereunder, (i) clinical
services through the Stanford University School of Medicine to the Palo Alto
Veterans’ Association and the Stanford Hospital, and (ii) part-time application
and admissions assistance at Stanford University.

 

(c)                                       Place of Employment. Employee shall
perform her duties and responsibilities at the Company office designated by the
Company. The Company is in the process of looking for an office in the San
Francisco Bay Area of California and agrees that

 

4

--------------------------------------------------------------------------------


 

Employee may work from home until the San Francisco area office is opened. In
addition, Employee will be expected to travel on a regular basis in connection
with her job, including (without limitation) travel to the Company Group
facilities in China. However, the Company will apply reasonable efforts to limit
the travel as much as is practicable given Employee’s commitments in the San
Francisco Bay Area.

 

Section 4.                                                Compensation.

 

During the Term, Employee shall be entitled to the following compensation:

 

(a)                                      Base Salary. Employee shall be paid an
initial annualized Base Salary, payable in accordance with the regular payroll
practices of the Company, of $400,000. The Company will review the Base Salary
on a regular basis and make adjustments as determined by the Compensation
Committee, in its sole discretion.

 

(b)                                      Annual Bonus. Employee shall be
eligible for an annual incentive bonus award determined by the Compensation
Committee in respect of each fiscal year during the Term (the “Annual Bonus”).
The amount of the Annual Bonus Target for each fiscal year shall be 40% of Base
Salary with the actual Annual Bonus payable being based upon the level of
achievement of Company, department and individual performance objectives for
such fiscal year, as determined by the Compensation Committee in its sole
discretion. For fiscal year 2016, the Company agrees to pay Employee’s bonus at
her on-target rate, which shall be prorated based upon the number of full weeks
worked in the 2016 calendar year. For each fiscal year thereafter, the Company
shall provide Employee with her individual performance objectives within 60 days
of the start of the fiscal year. For the avoidance of doubt, the payment of an
Annual Bonus is highly performance-based and, as such, there is no guarantee
that Employee shall receive an Annual Bonus payment. Employee’s Annual Bonus for
the year in which her employment commences, if eligible, shall be prorated based
on the number of days worked in that year. The Annual Bonus shall be paid to
Employee at the same time as annual bonuses are generally payable to other
senior executives of the Company subject to Employee’s continuous employment
through the Annual Bonus payment date.

 

(c)                                       Share Option Grant: Subject to the
approval of the Board or the Compensation Committee, Employee shall be granted
an option to purchase up to 1,400,000 ordinary shares of BeiGene, Ltd., (107,692
ADRs) at an exercise price per share equal to the fair market value per share of
such ordinary shares as of the date of the grant, which option shall be governed
by, and subject to the terms and conditions of, the Company’s 2016 Share Option
and Incentive Plan and a Share Option Agreement between Employee and the Company
(the “Initial Option Grant”). The Board or the Compensation Committee shall
confer regarding the issuance of Employee’s Initial Option Grant on or before
the first regularly-scheduled Board meeting following the Effective Date. The
Share Option Agreement shall provide for a four-year vesting schedule. The
shares subject to the Initial Option Grant shall become exercisable with respect
to 25% of the shares upon completion of one year of service measured from the
Effective Date and with respect to the remaining shares in 36 equal successive
monthly installments upon Employee’s completion of each month of service over
the three-year period measured from the initial vesting date. Notwithstanding
the foregoing, the shares subject to the Initial Option Grant shall be subject
to accelerated vesting upon a termination without Cause or termination by

 

5

--------------------------------------------------------------------------------


 

Employee for Good Reason to the extent described in Section 7 hereto. The option
shall have a term of ten years measured from the grant date, subject to early
termination as provided in the Share Option Agreement.

 

(d)                                      Grant of Restricted Shares. Subject to
the approval of the Board or the Compensation Committee, Employee shall receive
an award of 300,000 Restricted Shares of BeiGene, Ltd., (23,076 ADRs) which
shall be governed by, and subject to the terms and conditions of, the Company’s
2016 Share Option and Incentive Plan and a Restricted Share Award Agreement (the
“Initial RSA Award”). The Board or the Compensation Committee shall confer
regarding the issuance of Employee’s Initial RSA Award on or before the first
regularly-scheduled Board meeting following the Effective Date. The RSA Award
Agreement shall provide for a right of repurchase that lapses in equal
installments annually over a four-year period, subject to Employee’s continued
employment with the Company, except as otherwise provided under Section 7
hereto.

 

(e)                                       Sign-On Bonus: The Company shall pay
Employee a sign-on bonus of $100,000, less all required withholdings and
deductions, within 30 days of the Effective Date. In the event Employee resigns
her employment without Good Reason at any time on or before the first
anniversary of the Effective Date, Employee agrees to repay 100% of the sign-on
bonus. Employee agrees to make any repayment owed under this subsection within
ten days following the date of her termination and, if she fails to make such
payment, hereby expressly authorizes the Company to deduct any amounts owed by
her from any final payments otherwise due to her under this Agreement to the
fullest extent permitted under law.

 

Section 5.                                           Employee Benefits.

 

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other benefits provided generally to similarly situated
employees of the Company. Employee shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in each
case as are generally allowed to similarly situated employees of the Company in
accordance with the Company policy as in effect from time to time and as
otherwise required under applicable law. Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit plan or policy at any time without providing Employee notice,
and the right to do so is expressly reserved. The Company agrees to permit
Employee to take paid vacation for one week during the month of September 2016.
And the Company acknowledges that Employee shall be eligible to receive no fewer
than five sick days per full calendar year, which shall accrue in accordance
with Company policy and as otherwise required under California law.

 

Section 6.                                           Reimbursement of Business
Expenses.

 

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing her duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

 

6

--------------------------------------------------------------------------------


 

Section 7.                                           Termination of Employment.

 

(a)                                               General. The Term shall
terminate upon the earliest to occur of: (i) Employee’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Employee with or without Good
Reason. Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Employee, Employee shall resign from any and all directorships, committee
memberships, and any other positions Employee holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Section 7 as if Employee had undergone such termination of employment
(under the same circumstances) on the date of Employee’s ultimate “separation
from service.”

 

(b)                                               Termination Due to Death or
Disability. Employee’s employment shall terminate automatically upon Employee’s
death. The Company may terminate Employee’s employment immediately upon the
occurrence of a Disability, such termination to be effective upon Employee’s
receipt of written notice of such termination. Upon Employee’s death or in the
event that Employee’s employment is terminated due to Employee’s Disability,
Employee or Employee’s estate or beneficiaries, as the case may be, shall be
entitled to payment of the Accrued Obligations, and shall have no further rights
to any compensation or any other benefits under this Agreement, except as may be
provided under the Company’s group benefit plans and programs

 

(c)                                                Termination by the Company
with Cause. The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i) or clause (iv) of the definition of Cause set forth in Section 1(f) hereof,
to the extent that such act or acts or failure or failures to act are curable,
Employee shall be given 30 days’ written notice by the Company of its intention
to terminate her with Cause, such notice to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period unless
Employee has fully cured such act or acts or failure or failures to act that
give rise to Cause during such period. In the event that the Company terminates
Employee’s employment with Cause, Employee shall be entitled to payment of the
Accrued Obligations and shall have no further rights to any compensation or any
other benefits under this Agreement.

 

(d)                                               Termination by the Company
without Cause. The Company may terminate Employee’s employment at any time
without Cause, effective upon Employee’s receipt of written notice of such
termination. In the event that Employee’s employment is terminated by the
Company without Cause (other than due to death or Disability), and (except with
respect to

 

7

--------------------------------------------------------------------------------


 

payment of the Accrued Obligations) subject to the Employee’s execution of the
Release of Claims (as described in Section 7(g) below), Employee shall be
entitled to the additional benefits below:

 

(i)                                                   Payment of the Employee’s
monthly Base Salary for each month during the Severance Term, which shall be
paid in accordance with the Company’s regular payroll practices;

 

(ii)                                                With respect to the vesting
of the shares subject to the Initial Option Grant only (and not the Initial RSA
Award or any subsequent option grant or subsequent restricted stock awards),
Employee’s employment shall be deemed to have terminated 24 months after the
date of termination of her employment, and the period of time in which Employee
may exercise such vested shares shall be increased to 12 months following the
date of termination; provided, however, that if such termination without Cause
occurs during the 12 month period immediately following a Change in Control,
then all unvested shares subject to Employee’s Initial Option Grant and Initial
RSA Award (and all shares subject to any subsequent option grants or subsequent
restricted stock award) shall be deemed fully vested and exercisable as of the
date of termination, and the period of time in which Employee may exercise such
vested option shares shall be increased to 12 months following the date of
termination; and

 

(iii)                                             If and to the extent that the
Employee is able to continue her participation in the Company’s group health
and/or dental insurance from and after the date of termination in accordance
with the terms of the benefits plans or applicable law and Employee so elects to
continue such coverage, an amount equal to the monthly premium payment that the
Company was contributing to such coverage on Employee’s behalf as of the date of
termination, for each month during the Severance Term; provided, that the
payments pursuant to this clause (iii) shall cease earlier than the expiration
of the Severance Term in the event that Employee becomes eligible to receive any
comparable health and dental benefits with a subsequent employer, including
through a spouse’s employer, during the Severance Term. Any payments under this
clause (iii) shall be made at the same time that payments under clause (i) are
made.

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(i), (ii), and (iii) above (collectively, the “Severance Benefits”) shall
immediately terminate, and the Company shall have no further obligations to
Employee with respect thereto, in the event that Employee breaches any provision
of the Confidentiality Agreement or the Release Agreement. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7, Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits and the
Accrued Obligations.

 

(e)                                            Termination by Employee with Good
Reason. Employee may terminate her employment with Good Reason by providing the
Company 30 days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within 60 days of the occurrence of such event.

 

8

--------------------------------------------------------------------------------


 

During such 30-day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same Severance Benefits as provided in Section 7(d) hereof for a
termination by the Company without Cause, subject to the same conditions on
payment and benefits as described in Section 7(d) hereof. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 7(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits.

 

(f)                                                 Termination by Employee
without Good Reason. Employee may terminate her employment without Good Reason
by providing the Company with 60 calendar days’ prior written notice of such
termination. In the event of a termination of employment by Employee under this
Section 7(f), Employee shall be entitled only to the Accrued Obligations. In the
event of termination of Employee’s employment under this Section 7(f), the
Company may, in its sole and absolute discretion, by written notice accelerate
such date of termination without changing the characterization of such
termination as a termination by Employee without Good Reason and, in such event,
the Company shall not be obligated to pay the Employee’s base salary and/or
benefits from and after her last day of work. Following such termination of
Employee’s employment by Employee without Good Reason, Employee shall have no
further rights to any compensation or any other benefits under this Agreement,
except as set forth in this Section 7(f).

 

(g)                                                Release. Notwithstanding any
provision herein to the contrary, the payment of any amount or provision of the
Severance Benefits pursuant to subsections (d) and (e) of this Section 8 shall
be conditioned upon Employee’s execution and non-revocation (if such right
exists) of the Release of Claims, within the timeframe specified, which in no
event shall be more than 60 days following the date of Employee’s termination of
employment hereunder. Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the timeframe designated in the Release of Claims
following the date of Employee’s termination of employment hereunder, but for
the condition on executing the Release of Claims as set forth herein, shall not
be made until the first regularly scheduled payroll date following such
designated timeframe, after which any remaining Severance Benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein.

 

Section 8.                                                     Restrictive
Covenant Agreement.

 

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Confidentiality Agreement. The parties hereto acknowledge and agree that this
Agreement and the Confidentiality Agreement shall be considered separate
contracts.

 

9

--------------------------------------------------------------------------------


 

Section 9.                                                        
Representations and Warranties of Employee.

 

(a)                                 Employee represents and warrants to the
Company that-

 

(i)                                                   Employee is entering into
this Agreement voluntarily and that her employment hereunder and compliance with
the terms and conditions hereof will not conflict with or result in the breach
by Employee of any agreement to which she is a party or by which she may be
bound;

 

(ii)                                                Employee has not violated,
and in connection with her employment with the Company will not violate, any
non-solicitation, non-competition, or other similar covenant or agreement of a
prior employer by which Employee is or may be bound; and

 

(iii)                                             in connection with her
employment with the Company, Employee will not use any confidential or
proprietary information Employee may have obtained in connection with employment
with any prior employer.

 

Section 10.                                                  Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to her in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to her pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.

 

Section 11.                                                  Set Off;
Mitigation.

 

Except to the extent prohibited by Section 409A of the Code, the Company’s
obligation to pay Employee the amounts provided and to make the arrangements
provided hereunder shall be subject to set-off, counterclaim, or recoupment of
amounts owed by Employee to the Company or its affiliates; provided, however,
that to the extent any amount so subject to set-off, counterclaim, or recoupment
is payable in installments hereunder, such set-off, counterclaim, or recoupment
shall not modify the applicable payment date of any installment, and to the
extent an obligation cannot be satisfied by reduction of a single installment
payment, any portion not satisfied shall remain an outstanding obligation of
Employee and shall be applied to the next installment only at such time the
installment is otherwise payable pursuant to the specified payment schedule.
Employee shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 8(d) hereof, the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Employee’s other employment or otherwise.

 

Section 12.                                    Additional Section 409A
Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

10

--------------------------------------------------------------------------------


 

(a)                This Agreement is intended to comply with the requirements of
Section 409A of the Code and its corresponding regulations (“Section 409A”), and
shall in all respects be administered in accordance with Section 409A.
Notwithstanding anything in this Agreement to the contrary, distributions may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption. Severance benefits provided under this
Agreement are intended to be exempt from Section 409A under the “separation pay
exception” to the maximum extent applicable. Further, any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

(b)                Any payment otherwise required to be made hereunder to
Employee at any date as a result of the termination of Employee’s employment
shall be delayed for such period of time as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On
the first business day following the expiration of the Delay Period, Employee
shall be paid, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

(c)                To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(d)                While the payments and benefits provided hereunder are
intended to be structured in a manner to avoid the implication of any penalty
taxes under Section 409A of the Code, in no event whatsoever shall the Company
or any Member of the Company Group be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

 

Section 13.            Successors and Assigns; No Third-Party Beneficiaries.

 

(a)              The Company. This Agreement shall be binding upon and inure to
the benefit of the Company’s successors and assigns, including any corporation
with which, or into which, the Company may be merged or which may succeed to the
Company’s assets or business. Further, this Agreement may be assigned by the
Company, without the prior consent of the

 

11

--------------------------------------------------------------------------------


 

Employee, to a person or entity which is a parent, subsidiary or affiliate of
the Company or a successor in interest to substantially all of the business
operations of the Company.

 

(b)                Employee. Employee’s rights and obligations under this
Agreement shall not be transferable by Employee by assignment or otherwise,
without the prior written consent of the Company; provided, however, that if
Employee shall die, all amounts then payable to Employee hereunder shall be paid
in accordance with the terms of this Agreement to Employee’s devisee, legatee,
or other designee, or if there be no such designee, to Employee’s estate.

 

(c)                No Third-Party Beneficiaries. Except as otherwise set forth
in Section 7(d) or Section 13(b) hereof, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the Company, the
other members of the Company Group, and Employee any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

 

Section 14.            Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 15.               Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 16.            Governing Law and Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
State of Delaware, without regard to conflicts of laws principles thereof. The
parties hereby consent to the jurisdiction of any state or federal court in the
State of Delaware. Accordingly, with respect to any such court action, the
Employee hereby (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

Section 17.               Notices.

 

(a)              Place of Delivery. Every notice or other communication relating
to this Agreement shall be in writing, and shall be mailed to or delivered to
the party for whom or

 

12

--------------------------------------------------------------------------------


 

which it is intended at such address as may from time to time be designated by
it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Employee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

(b)                Date of Delivery. Any notice so addressed shall be deemed to
be given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 18.            Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 19.            Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 20.            Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 21 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 21.            Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

 

*          *          *

 

[Signatures to appear on the following page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

BEIGENE USA, INC.,

 

 

 

/s/ John V. Oyler

 

By:

John V. Oyler

 

Title:

CEO

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Jane Huang

 

Dr. Jane Huang

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT

AGREEMENT

 

--------------------------------------------------------------------------------


 

[g171101ku05i001.jpg]

BeiGene USA, Inc.

 

 

Confidentiality, Non-Interference and Invention Assignment Agreement

 

As a condition of my becoming employed by, or continuing employment with,
BeiGene USA, Inc., including its parent, subsidiaries or affiliates (the
“Company” ), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, as
further set forth in that certain Employment Agreement between me and the
Company, I agree to the following:

 

Section 1.                                           Non-Disclosure and Non-Use
of Confidential Information and Trade Secrets.

 

(a)                                 Employee Acknowledgements. I acknowledge
that, during the course of my employment, I will have access to information
about the Company and its direct and indirect parents and subsidiaries
(collectively, the “Company Group”). I agree that the Company is engaged in the
competitive business of discovering and developing molecularly targeted and
immuno-oncology drugs for the treatment of cancer (the “Business”). The
Company’s involvement in the Business has required and continues to require the
expenditure of substantial amounts of money and the use of skills developed over
a long period of time. As a result of these investments of money, skill and
time, the Company has developed and will continue to develop certain valuable
Trade Secrets (as defined below) and Confidential Information (as defined below)
that are particular to the Company’s business and the disclosure of either of
which would cause the Company great and irreparable harm. I acknowledge that I
will be provided, and/or have been provided, with the Company’s Trade Secrets
and/or valuable Confidential Information, and have developed and/or will develop
substantial relationships with prospective and existing clients of the Company,
and, as a result, shall benefit from the Company’s good will. I also acknowledge
that the Company has invested substantial resources in the development of its
Trade Secrets, Confidential Information, client relationships and good will and
in recruiting, hiring and training its professionals and staff. I further
acknowledge that I have received and/or will receive substantial training from
the Company. I hereby acknowledge and agree that the Company has a legitimate
interest in protecting its substantial investment in its development of Trade
Secrets, Confidential Information, good will and a highly trained staff and that
the covenants to which I agree to be bound herein are necessary to protect such
legitimate interests.

 

(b)                                 Confidential Information. I understand that
the term “Confidential Information” means any data or information and
documentation of the Company, other than trade secrets, but including
information which has ceased to be a trade secret, which has value and is not
generally known to the public. By way of illustration, Confidential Information
may

 

Address: 1601 Trapelo Road, Waltham, MA, 02451

Tel: 781-801-1800         Fax: 781-801-1880        www.beigene.com

 

1

--------------------------------------------------------------------------------


 

include information or material which has not been made generally available to
the public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, proposed marketing programs or
agreements by or on behalf of the Company, client identities or other
information about clients, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, earnings, assets, debts, equity structure,
investors and holdings, purchasing and sales data and price lists, whether
relating to the Company generally or to particular services, geographic areas or
time periods; and (d) operational and technological information, including
plans, specifications, manuals, forms, templates, software, designs, methods,
procedures, discoveries, inventions, improvements, concepts, ideas or any other
materials relating to any matter within the scope of the business and services
of the Company; (e) client and personnel information, including client lists,
client-related medical information, client account information, information
received in confidence from clients, personnel lists of current and former
employees, reporting or organizational structure, resumes, personnel data,
compensation structure, performance evaluations and termination arrangements or
documents; and (f) supply and service information, including, but not limited
to, information concerning the goods and services used or purchased by the
Company, the names and addresses of suppliers, terms of vendor and/or supplier
service contracts or of particular transactions, the combination of vendors,
suppliers or use of particular vendors or suppliers, related information about
potential vendors or suppliers, or information received in confidence by the
Company from its vendors and/or suppliers. Confidential Information also
includes information received in confidence by the Company from its clients or
other third parties. I agree, except as specifically required in the performance
of my duties for the Company, that I will not, during the course of my
employment by the Company and for a period of ten (10) years after the
termination of my employment with the Company for any reason, regardless of the
reason for such termination, disclose or disseminate to any other person,
organization or entity or otherwise employ any Confidential Information.
Notwithstanding the foregoing, Confidential Information shall not include
(i) any of the foregoing items that have become publicly and widely known
through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event I will give the
Company prompt written notice thereof so that the Company Group may seek an
appropriate protective order. In addition, the parties agree that “Confidential
Information” is intended to be construed in accordance with applicable statutory
and common law, and is not intended to be construed so broadly that my rights to
the independent pursuit of a lawful profession, trade, or business would be
restrained without use of the Company’s or other third party’s confidential
information.

 

2

--------------------------------------------------------------------------------


 

(c)                                       Trade Secrets. The term “Trade
Secrets” means (i) any information, formula, pattern, compilation, program,
device, method, technique, process, design, procedure or improvement of the
Company that has independent economic value, actual or potential, and is not
generally known to the public or others who can obtain value from its disclosure
or use, and (ii) is subject to reasonable efforts of the Company to maintain its
secrecy. To the fullest extent consistent with the foregoing, and otherwise
lawful, Trade Secrets shall include, but shall not be limited to, information
and documentation pertaining to technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, the design, specifications, code, capacity, testing, installation,
implementation and customizing techniques and procedures concerning the
Company’s present and future services, financial data, financial plans, and/or a
list of actual or potential clients or suppliers and Confidential information
related thereto. For the purposes of this Confidentiality Agreement and because
of the value and confidential nature of this information to the Company and its
business, the term “Trade Secretes” also includes (i) client information,
including, but not limited to, the identity of the Company’s clients, client
lists, client-related medical information, client account information,
information received in confidence from clients, and the clients’ financial
information, and (ii) personnel information including, but not limited to,
personnel lists of current and former employees, employees’ personal and medical
histories, compensation and other terms of employment, as to which clients and
employees have privacy rights, reporting or organizational structure, resumes,
personnel data, compensation structure, performance evaluations and termination
arrangements or documents.

 

I agree, except as specifically required in the performance of my duties for the
Company, that I will not, during the course of my employment by the Company and
for so long thereafter as the pertinent information or documentation remain
Trade Secrets, directly or indirectly use, disclose or disseminate to any other
person, organization or entity or otherwise employ any Trade Secrets.

 

(d)                                      Recognition of Company’s Rights. I will
not, at any time, without the Company’s prior written permission, either during
or after my employment, disclose any Confidential Information or Trade Secrets
to anyone outside of the Company, or use or permit to be used any Confidential
Information or Trade Secrets for any purpose other than the performance of my
duties as an employee of the Company. I will cooperate with the Company and use
my best efforts to prevent the unauthorized disclosure of all Confidential
Information and Trade Secrets. I will deliver to the Company all copies of
Confidential Information and Trade Secrets in my possession or control upon the
earlier of a request by the Company or termination of my employment.

 

3

--------------------------------------------------------------------------------


 

(e)                                       Former Employer Information. I
represent that my performance of all of the terms of this Confidentiality
Agreement as an employee of the Company has not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge, or data
acquired by me in confidence or trust prior or subsequent to the commencement of
my employment with the Company, and I will not disclose to any member of the
Company Group, or induce any member of the Company Group to use, any
developments, or confidential or proprietary information or material I may have
obtained in connection with my employment with any prior employer in violation
of a confidentiality agreement, nondisclosure agreement, or similar agreement
with such prior employer.

 

(f)                                        Disclosure under Defend Trade Secrets
Act. I understand that, pursuant to federal Defend Trade Secrets Act, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Likewise, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order. Accordingly, the parties to this Confidentiality
Agreement have the right to disclose in confidence trade secrets to Federal,
State, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Confidentiality Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

Section 2.                                           Developments.

 

(a)                                 Developments Retained and Licensed. I have
attached hereto, as Exhibit A, a list describing with particularity all
developments, original works of authorship (except as noted below),
developments, improvements, and trade secrets that I can demonstrate were
created or owned by me prior to the commencement of my employment (collectively
referred to as “Prior Developments”), which belong solely to me or belong to me
jointly with another, that relate in any way to any of the actual or proposed
businesses, products, or research

 

4

--------------------------------------------------------------------------------


 

and development of any member of the Company Group, and that are not assigned to
the Company hereunder, or if no such list is attached, I represent that there
are no such Prior Developments. If, during any period during which I perform or
performed services for the Company Group both before or after the date hereof
(the “Assignment Period”), whether as an officer, employee, director,
independent contractor, consultant, or agent, or in any other capacity, I
incorporate (or have incorporated) into a Company Group product or process a
Prior Development owned by me or in which I have an interest, I hereby grant the
Company, and the Company Group shall have, a non-exclusive, royalty-free,
irrevocable, perpetual, transferable worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process. The Company acknowledges and agrees
that I do not need to list as a Prior Development any of my original works of
authorship that were published in a professional journal or publication prior to
the commencement of my employment with the Company.

 

(b)                                 Assignment of Developments. I agree that I
will, without additional compensation, promptly make full written disclosure to
the Company, and will hold in trust for the sole right and benefit of the
Company all developments, original works of authorship, inventions, concepts,
know-how, improvements, trade secrets, and similar proprietary rights, whether
or not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or have solely or
jointly conceived or developed or reduced to practice, or have caused or may
cause to be conceived or developed or reduced to practice, during the Assignment
Period, whether or not during regular working hours, provided they either
(i) relate at the time of conception, development or reduction to practice to
the business of any member of the Company Group, or the actual or anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.

 

5

--------------------------------------------------------------------------------


 

(c)                                       Maintenance of Records. I agree to
keep and maintain adequate and current written records of all Developments made
by me (solely or jointly with others) during the Assignment Period. The records
may be in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, and any other format. The records will be available to and remain
the sole property of the Company Group at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company Group policy, which may, from time to time, be revised at the sole
election of the Company Group for the purpose of furthering the business of the
Company Group.

 

(d)                                      Intellectual Property Rights. I agree
to assist the Company, or its designee, at the Company’s expense, in every way
to secure the rights of the Company Group in the Developments and any
copyrights, patents, trademarks, service marks, database rights, domain names,
mask work rights, moral rights, and other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain, and transfer such rights and in order to assign and convey to the
Company Group the sole and exclusive right, title, and interest in and to such
Developments, and any intellectual property and other proprietary rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of the Assignment Period until the expiration of
the last such intellectual property right to expire in any country of the world;
provided, however, the Company shall reimburse me for my reasonable expenses
incurred in connection with carrying out the foregoing obligation. If the
Company is unable because of my mental or physical incapacity or unavailability
for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Developments or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

(e)                                  IMPORTANT NOTICE: Notwithstanding anything
to the contrary contained in this Confidentiality Agreement, any provision of
this

 

6

--------------------------------------------------------------------------------


 

Confidentiality Agreement which provides for me to assign or offer to assign any
of my rights in a Development or intellectual property rights shall not apply to
any invention developed entirely on my own time without using the Company’s
equipment, supplies, facilities or trade secrets except for those inventions
that (i) relate, at the time of conception or reduction to practice of the
invention to the Company’s business or actual or demonstrably anticipated
research or development or (ii) result from any work performed by me for the
Company. In furtherance hereof, I acknowledge receipt of Exhibit B hereto.

 

Section 3.                                           Returning Company Group
Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

 

Section 4.                                           Disclosure of Agreement.

 

For three (3) years following my separation from employment with the Company, I
will disclose the existence of this Confidentiality Agreement to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such person or
entity if that employment, partnership or other business relationship implicates
my obligations under this Confidentiality Agreement.

 

Section 5.                                           Restrictions on
Interfering.

 

(a)                                 Non-Interference. I agree that I have had
and will have contact with and/or become aware of the Company’s Trade Secrets,
including information about its clients and prospective clients, as well as
Trade Secrets concerning clients’ names and addresses, and specific client needs
and requirements. I further agree that loss of such clients will cause the
Company great and irreparable harm. Similarly, I agree that I have had and will
have contact with and/or became aware of the Company’s employees and
contractors, as well as Trade Secrets concerning their names and addresses,
resumes, personnel data, compensation, performance evaluations and termination
arrangements and documents. I acknowledge and agree that my solicitation of the
Company’s clients, prospective clients, employees and contractors under

 

7

--------------------------------------------------------------------------------


 

certain circumstances necessarily would involve the use or disclosure of the
Company’s Trade Secrets protected under this Agreement. Accordingly, during the
Employment Period and during the twelve (12) month period immediately following
the termination of my employment, regardless of the reason for such
termination, I shall not, directly or indirectly for my own account or for the
account of any other individual or entity, engage in Interfering Activities (as
defined below).

 

(b)                                 Definitions. For purposes of this
Confidentiality Agreement:

 

(i)                                     “Business Relation” shall mean any
current or prospective client, customer, licensee, or other business relation of
the Company Group, or any such relation that was a client, customer, licensee,
supplier, or other business relation within the six (6) month period prior to
the termination of my employment, in each case, to whom I provided services, or
with whom I transacted  business, or about whom I obtained Confidential
Information and/or Trade Secrets during my employment with the Company.

 

(ii)                                       “Interfering Activities” shall mean
(A) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any individual or entity employed by, or
providing consulting services to, any member of the Company Group to terminate
such individual’s or entity’s employment or services (or in the case of a
consultant, materially reducing such services) with or to the Company Group; (B)
using the Company’s Trade Secrets to encourage, solicit, or induce, or in any
manner attempt to encourage, solicit, or induce, any Business Relation to cease
doing business with or reduce the amount of business conducted with the Company
Group, or in any way interfering with the relationship between any such Business
Relation and the Company Group.

 

(c)                                  Restrictions. The covenants contained in
this Section 5 are in addition to, and not in lieu of, any similar covenants to
which Employee may be subject from time to time.

 

Section 6.                             Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors,

 

8

--------------------------------------------------------------------------------


 

and strategic partners of the Company Group during the course of and as a result
of my employment with the Company. In light of the foregoing, I recognize and
acknowledge that the restrictions and limitations set forth in this
Confidentiality Agreement are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

 

Section 7.                                           Independence; Severability;
Reformation.

 

Each of the rights enumerated in this Confidentiality Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Confidentiality Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Confidentiality Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.

 

Section 8.                                           Remedies upon Breach.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Confidentiality Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Confidentiality Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach. Notwithstanding any other provision to the contrary, I acknowledge and
agree that the time periods set forth in Section 5 shall be tolled during any
period of violation of any of the covenants in Section 5 hereof and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against me if it is
ultimately determined that I was in breach of such covenants.

 

9

--------------------------------------------------------------------------------


 

Section 9.                                                Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph, and, if I am required to
provide cooperation assistance during any period in which I am not receiving
severance from the Company, the Company agrees to pay me a reasonable hourly
rate commensurate with my final base salary for time spent by me in providing
the cooperation and assistance described in this paragraph. I also agree that,
in the event that I am subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

 

Section 10.                                  Duty of Loyalty.

 

I acknowledge that I owe to the Company a duty of loyalty during the term of my
employment and as may be otherwise provided by applicable law. Accordingly,
during the Employment Period, I agree to bring all business opportunities to the
Company relating to or otherwise associated with (i) the business or businesses
conducted by the Company or any member of the Company Group, or (ii) the
business or businesses proposed to be conducted by the Company or any member of
the Company Group in the future of which I am aware or which has been publicly
disclosed. I further agree that unless expressly authorized in writing by the
Company’s Chief Executive Officer I will not pursue any such business
opportunity or opportunities for my own account or for the account of any third
party irrespective of the Company’s decision to exploit or not to exploit any
such business opportunity.

 

Section 11.                                    General Provisions.

 

(a)                                 Governing Law and Jurisdiction. This
Confidentiality Agreement shall be governed by and construed in accordance with
the law of the State of Delaware, without regard to conflicts of law principles
thereof. The parties hereby consent to the jurisdiction of any

 

10

--------------------------------------------------------------------------------


 

state or federal court in the State of Delaware. Accordingly, with respect to
any such court action, the Employee hereby (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

(b)                                      Entire Agreement. This Confidentiality
Agreement sets forth the entire agreement and understanding between the Company
and me relating to the subject matter herein and merges all prior discussions
between us. No modification or amendment to this Confidentiality Agreement, nor
any waiver of any rights under this Confidentiality Agreement, will be effective
unless in writing signed by the party to be charged. Any subsequent change or
changes in my duties, obligations, rights, or compensation will not affect the
validity or scope of this Confidentiality Agreement.

 

(c)                                       No Right of Continued Employment. I
acknowledge and agree that nothing contained herein shall be construed as
granting me any right to continued employment by the Company, and the right of
the Company to terminate my employment at any time and for any reason, with or
without cause, is specifically reserved.

 

(d)                                      Successors and Assigns. This
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns. I expressly acknowledge and agree
that this Confidentiality Agreement may be assigned by the Company without my
consent to any other member of the Company Group as well as any purchaser of all
or substantially all of the assets or stock of the Company, whether by purchase,
merger, or other similar corporate transaction, provided that the license
granted pursuant to Section 2(a) may be assigned to any third party by the
Company without my consent.

 

(e)                                       Survival. The provisions of this
Confidentiality Agreement shall survive the termination of my employment with
the Company and/or the assignment of this Confidentiality Agreement by the
Company to any successor in interest or other assignee.

 

11

--------------------------------------------------------------------------------


 

I HAVE CAREFULLY READ AND CONSIDERED THE PROVISIONS OF THIS AGREEMENT, AND
HAVING DONE SO, I AGREE THAT THE RESTRICTIONS SET FORTH IN THIS AGREEMENT ARE
FAIR AND REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE
INTERESTS OF THE COMPANY AND ITS BUSINESS, CLIENTS, AND EMPLOYEES. I UNDERSTAND
THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I CERTIFY THAT I
HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT COMPLETELY.

 

IN WITNESS WHEREOF, I, Dr. Jane Huang, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement as a sealed instrument as
of the date set forth below.

 

Date:

8-19-2016

 

/s/ Jane Huang

 

 

Dr. Jane Huang

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA LABOR CODE SECTION 2870

 

(a)                                 Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

 

(1)                                 Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                 Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Job Title: Chief Medical Officer for Hematology and Late Development

 

Principal job duties and responsibilities:

 

·                  Development and implementation of BeiGene’s strategy for
Hematology and Late Development;

 

·                  Design, development, and management of the cross-functional
clinical development infrastructure to support implementation of the Hematology
and Late Development­focused strategy;

 

·                  Communication with key constituents, including the Board of
Directors, external experts, investors, potential corporate partners, and
regulatory authorities;

 

·                  Overall budgetary and talent management responsibilities for
Hematology and Late Development clinical development team;

 

·                  Execute on activities related to Late Development, such as
filing and interactions with Medical Affairs

 

·                  As part of the Executive Team, contributing to evolution of
BeiGene’s corporate strategy; and

 

·                  Such other duties and responsibilities commensurate with
Employee’s position that reasonably are assigned by the Board of Directors, the
Chief Executive Officer or its and their designee.

 

--------------------------------------------------------------------------------